DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 26th, 2022 has been entered.  By this amendment, claims 1 and 14 have been amended.  Accordingly, claims 1-20 are pending in the present application in which claims 1, 5, and 14 are in independent form.
New Grounds of Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 14-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ketterson et al. (U.S. Pub. 2020/0176416) in view of Kikuchi et al. (U.S. Patent 5,849,606).
In re claim 1, Ketterson discloses, an integrated circuit package 10, comprising: a die 12 (MMIC) including semiconductor material and an integrated electronic components (see paragraph [0030] and figs. 1-4C), the die 12 having a first side that is opposite to a second side; a connection region 24, 26, 28 overlying the die 12 (see paragraph [0030] and figs. 1-4C), the connection region housing a plurality of connection lines 24, 26, 28 and having a first face coupled to the die 12 and a second face opposite the first face (see paragraph [0030] and figs. 1-4C); and a plurality of solder balls 18 (paragraph [0031] and figs. 1-4C), fixed the second face of the connection region 24, 26, 28 and electrically coupled to the electronic components 12 through the connection lines 24, 26, 28 (see paragraph [0030] and figs. 1-4C), the solder balls 18 being arranged in an array and being aligned along a plurality of lines 24, 26, 28 parallel to a direction, wherein the plurality of lines includes an empty line along which no solder balls are present (see paragraph [0031] and figs. 1, 2, and 4A, note that, an empty line is at the center of the integrated circuit package 10 in which no solder balls 18 are present).

    PNG
    media_image1.png
    505
    806
    media_image1.png
    Greyscale

Ketterson is silent to wherein the plurality of lines includes an empty line extending from the first side to the second side along which no solder balls are present.
However, Kikuchi discloses in a same field of endeavor, an integrated circuit package 46, including, inter-alia, a die 11 (see col. 4, lines 43-61 and figs. 12(a) and 12(b)), the die 11 having a first side that is opposite to a second side; a connection region overlying the die 11, the connection region housing a plurality of connection lines 19 and having a first face coupled to the die 11 and a second face opposite the first face; and a plurality of solder balls 12 fixed the second face of the connection region 19 and electrically coupled to the electronic components 11 through the connection lines 19, the solder balls 12 being arranged in an array and being aligned along a plurality of lines 19 parallel to a direction (see col. 5, lines 4-38 and figs. 12(a) and 12(b)), wherein the plurality of lines includes an empty line extending from the first side to the second side along which no solder balls are present (see col. 11, lines 26-46 and figs. 12(a) and 12(b), note that, cutout portions 35A and 35B are provided such that an empty line is formed extending from the left side of the die to the right side of the die along which no solder balls 12 are present, see fig. 12(a)).

    PNG
    media_image2.png
    578
    685
    media_image2.png
    Greyscale

Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to incorporate the teaching of Kikuchi into the integrated circuit package of Ketterson in order to enable the plurality of lines includes an empty line extending from the first side to the second side along which no solder balls are present in the integrated circuit package of Ketterson to be formed because in doing so would prevent the generation of unfilled areas in the reinforcing resin layer which is formed when resin is supplied into a thinner space formed by the connecting terminal group between the die and the substrate and thus problem such as disconnection failure or short-circuit failure of the connecting terminals can be prevented (see col. 2, lines 6-19 of Kikuchi).  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
In re claim 2, as applied to claim 1 above, Ketterson in combination with  Kikuchi discloses wherein first lines of the plurality of lines 24, 26, 28 are spaced apart from one another by a first distance, and first adjacent lines of the plurality of lines 24, 26, 28 and directly adjacent the empty line, are spaced apart from one another by a second distance, the second distance being greater than the first distance (see paragraph [0031] and fig. 4A of Ketterson).
In re claim 3, as applied to claim 2 above, Ketterson in combination with Kikuchi discloses wherein the second distance is twice the first distance (see fig. 4A of Ketterson).  Additionally, it is respectfully submitted that, the configuration regarding about the first distance and the second distance was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).  Furthermore, a change in shape and size is generally recognized as being within the level of ordinary skill in the art. See In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955), Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), and MPEP 2144.04.
In re claim 4, as applied to claim 1 above, Ketterson in combination with Kikuchi discloses wherein the integrated circuit package 10 is a Monolithic Microwave Integrated Circuit package (see paragraph [0028] and figs. 1 of Ketterson).
In re claim 14, Ketterson discloses a device, comprising: a printed circuit board (PCB) 20 having a surface (see paragraph [0028] and figs. 1-4A); and a semiconductor device 12 (MMIC) package physically coupled to the surface of the PCB 20 (see paragraph [0030] and figs. 1-4C), the semiconductor device package including: a semiconductor die 12 having integrated electronic components (see paragraph [0030] and figs. 1-4C), the die 12 having a first edge that is opposite the second edge; a connection region on the semiconductor die 12, the connection region housing a plurality of connection lines 24, 26, 28 and having a first face coupled to the semiconductor die 12 and a second face opposite the first face (see paragraph [0030] and figs. 1-4C); and a plurality of solder balls 18 connected to the second face of the connection region and electrically coupled to the electronic components through the connection lines 24, 26, 28 (see paragraph [0030] and figs. 1-4C), the solder balls 18 being arranged in an array and being aligned along a plurality of lines 24, 26, 28 parallel to a direction, wherein the plurality of lines includes an empty line along which no solder balls are present (see paragraph [0031] and figs. 1, 2, and 4A, note that, an empty line is at the center of the integrated circuit package 10 in which no solder balls 18 are present).
Ketterson is silent to wherein the plurality of lines includes an empty line that extends completely between the first edge and the second edge in which no solder balls are present.
However, Kikuchi discloses in a same field of endeavor, an integrated circuit package 46, including, inter-alia, a die 11 (see col. 4, lines 43-61 and figs. 12(a) and 12(b)), the die 11 having a first edge that is opposite to a second edge; a connection region overlying the die 11, the connection region housing a plurality of connection lines 19 and having a first face coupled to the die 11 and a second face opposite the first face; and a plurality of solder balls 12 fixed the second face of the connection region 19 and electrically coupled to the electronic components 11 through the connection lines 19, the solder balls 12 being arranged in an array and being aligned along a plurality of lines 19 parallel to a direction (see col. 5, lines 4-38 and figs. 12(a) and 12(b)), wherein the plurality of lines includes an empty line that extends completely between the first edge and the second edge in which no solder balls are present (see col. 11, lines 26-46 and figs. 12(a) and 12(b), note that, cutout portions 35A and 35B are provided such that an empty line is formed extends completely between the first edge and the second edge  in which no solder balls 12 are present, see fig. 12(b)).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to incorporate the teaching of Kikuchi into the device of Ketterson in order to enable wherein the plurality of lines includes an empty line that extends completely between the first edge and the second edge in which no solder balls are present in the device of Ketterson to be formed because in doing so would prevent the generation of unfilled areas in the reinforcing resin layer which is formed when resin is supplied into a thinner space formed by the connecting terminal group between the die and the substrate and thus problem such as disconnection failure or short-circuit failure of the connecting terminals can be prevented (see col. 2, lines 6-19 of Kikuchi).  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
In re claim 15, as applied to claim 14 above, Ketterson in combination with Kikuchi discloses wherein first lines of the plurality of lines 24, 26, 28 are spaced apart from one another by a first distance, and first adjacent lines of the plurality of lines and directly adjacent the empty line, are spaced apart from one another by a second distance, the second distance being greater than the first distance (see paragraph [0031] and fig. 4A of Ketterson).
In re claim 16, as applied to claim 15 above, Ketterson in combination with Kikuchi discloses wherein the second distance is twice the first distance (see fig. 4A of Ketterson).  Additionally, it is respectfully submitted that, the configuration regarding about the first distance and the second distance was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).  Furthermore, a change in shape and size is generally recognized as being within the level of ordinary skill in the art. See In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955), Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), and MPEP 2144.04.
In re claim 17, as applied to claim 15 above, Ketterson in combination with Kikuchi discloses wherein the semiconductor device package 10 is a Monolithic Microwave Integrated Circuit package (see paragraph [0028] and figs. 1 of Ketterson).
In re claim 18, as applied to claim 15 above, Ketterson in combination with Kikuchi discloses wherein the plurality of solder balls 18 form a Flip-Chip Ball-Grid-Array coupling or an embedded Wafer-Level BGA coupling (see paragraph [0043] and fig. 4A of Ketterson).
In re claim 20, as applied to claim 15 above, Ketterson in combination with Kikuchi discloses wherein the device further comprising an antenna on the surface of the PCB and electrically coupled to the semiconductor device package (see paragraph [0045] of Ketterson).
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ketterson et al. (U.S. Pub. 2020/0176416) in view of Kikuchi et al. (U.S. Patent 5,849,606), as applied to claim 15 above, and further in view of Khalid et al. (U.S. Pub. 2019/0293784).
In re claim 19, as applied to claim 15 above, Ketterson and Kikuchi are silent to wherein the device is a microwave radar device.
However, Khalid discloses in a same field of endeavor, an integrated circuit package including, inter-alia, wherein the device is a microwave radar device (see paragraph [0031]).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to incorporate the teaching of Khalid into the integrated circuit package of Ketterson so that the integrated circuit package of Ketterson would include a device that is a microwave radar device in order to be used in the field of wireless communication and radar sensors (see paragraphs [0002]-[0003] of Khalid).
				   Allowable Subject Matter
Claims 5-13 are allowed over prior art of record.
   Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: 
It is determined that the prior art of record neither anticipates nor renders obvious the claimed subject matter of independent claim 5, in particular, prior art of record does not teach “a conductive synchronization path extends over the face of the support and is electrically coupled to at least a first solder ball of each integrated circuit, the conductive synchronization path having at least a portion extending along the empty line of at least one integrated circuit of the plurality of integrated circuits", as recited in independent claim 5.  Claims 6-13 also allowed as being directly or indirectly dependent of the allowed independent base claim 5.
	Response to Applicant’s Amendment and Arguments
Applicant’s arguments with respect to claim(s) 1-4 and 14-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ishibashi		U.S. Patent 10,199,335	Feb. 5, 2019.
Ueda			U.S. Patent 7,242,093	Jul. 10, 2007.
Mistry et al.		U.S. Pub. 2007/0141751	Jun. 21, 2007.
Hsuan et al.		U.S. Pub. 2005/0002167	Jan. 6, 2005.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865. The examiner can normally be reached Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892